Appeal by defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered October 29, 1981, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing (McMahon, J.), of defendant’s motion to suppress identification testimony.
Judgment affirmed.
Defendant contends that his application to suppress identification testimony should not have been denied without a Wade hearing. However, his supporting papers failed to allege any facts in support of the motion, and, thus, summary denial was proper (CPL 710.60, subds 1, 3, par [b]; People v Wicker, 72 AD2d 611; People v Roberto H., 67 AD2d 549). Defendant further *594argues that he should be relieved of his guilty plea because of the court’s failure to (1) fully advise him of the rights he waived by that plea, and (2) make further inquiries upon his statements at sentencing. By failing to apply to the court of first instance to withdraw his plea or to vacate the judgment of conviction, the defendant has not preserved any issue of law as to the sufficiency of the plea allocution (People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740; People v Mattocks, 100 AD2d 944). Moreover, the record discloses that the allocution was sufficient (People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert den sub nom. Robinson u New York, 393 US 1067).
We have examined defendant’s remaining contention and find it to be without merit. O’Connor, J. P., Brown, Lawrence and Eiber, JJ., concur.